PER CURIAM.
Jose F. Rodriguez and Billie Sexton, his wife, appeal the trial court’s summary judgment of foreclosure entered in favor of Fleet Finance & Mortgage, Inc. Rodriguez and Sexton argue that the trial court erred in granting summary judgment because they raised an estoppel defense that was not conclusively refuted by any affidavit or deposition. We agree. See Pennco, Inc. v. American General Home Equity, Inc., 629 So.2d 307 (Fla. 2d DCA1993).
Reversed and remanded for further proceedings consistent with this opinion.
FRANK, A.C.J., BLUE, J., and DEMERS, DAVID A., Associate Judge, concur.